PER CURIAM:
AppellanVPlaintiff Leila Belmore (“Belmore”) appeals the district court’s grant of summary judgment in favor of Chevron and against Belmore’s claims of race, nationality, and age discrimination after she was terminated in connection with a company-wide reduction in force while other *905employees were selected for two available positions.
After reviewing the record, reading the parties’ briefs and having the benefit of oral argument, we affirm the district court’s grant of summary judgment in favor of Chevron based on the well-reasoned Report and Recommendation of the magistrate judge filed on August 19, 2004, and the district court’s well-reasoned opinion and order adopting the Report and Recommendation of the magistrate judge filed on February 21, 2005.
AFFIRMED.